 1   Sara M. Thorpe, No 146529
     Randall P. Berdan, No 199623
     NICOLAIDES FINK THORPE MICHAELIDES SULLIVAN LLP
 2   101 Montgomery, Suite 2300
     San Francisco, CA 94104
     Tel:     (415) 745-3773
 3   Fax:     (415) 745-3771
     Email: sthorpe@nicolaidesllp.com
 4            rberdan@nicolaidesllp.com

     And
 5
     Susan N.K. Gummow (admitted Pro Hac Vice)
 6   Igor Shleypak (admitted Pro Hac Vice)
     FORAN GLENNON PALANDECH PONZI & RUDLOFF P.C.
     222 N. LaSalle St., Ste. 1400
 7   Chicago, IL 60601
     Tel:      (312) 863-5000
     Fax:      (312) 863-5099
 8   Email: sgummow@fgppr.com
               ishleypak@fgppr.com
 9
     Attorney for Defendants
     NEW HAMPSHIRE INSURANCE COMPANY;
10   NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA

11                               UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA – FRESNO DIVISION
12

13   In re:                                                    )   Bankr. Case No.            17-13112-A-1
                                                               )   Adv. No.                   18-01039-A
14   PIONEER NURSERY, LLC,                                     )   District Court Case No.    18-01436-LJO
                                                               )
15                               Debtor.                       )
                                                               )
16                                                             )   Chapter 11
     PIONEER NURSERY, LLC,                                     )   Judge: Hon. Lawrence J. O’Neill
17                                                             )
                                 Plaintiff,                    )   ORDER STAYING
18                                                             )   ADVERSARY PROCEEDING
     v.                                                        )
19                                                             )
     NEW HAMPSHIRE INSURANCE                                   )
20   COMPANY; NATIONAL UNION FIRE                              )
     INSURANCE COMPANY OF                                      )
21   PITTSBURGH, PA,                                           )
                                                               )
22                               Defendants.                   )
                                                               )
23

24            The Court, having reviewed the Status Report and Stipulation Agreeing to a Further Stay
25
     of the Adversary Proceeding by the Parties, and finding good cause to grant the relief stipulated to
26
     therein, hereby ORDERS:
27
           1. The Stipulation is Approved;
28
 1     2. The Adversary Proceeding is stayed until June 7, 2019 to allow the Parties to engage in
 2        mediation;
 3
       3. The stay granted herein shall apply to all acts and toll any applicable deadlines;
 4
       4. The Parties shall file a status report by May 31, 2019. The status report shall include a status
 5
          of the mediation proceeding and can include either:
 6

 7              a. A request to extend the stay for an additional period and a demonstration of good

 8                 cause for said request; or

 9              b. A proposed briefing schedule on the Defendants’ Motion to Withdraw the Reference
10
                   in the event mediation is unsuccessful, including any disputes regarding scheduling.
11

12   IT IS SO ORDERED.
13
       Dated:     December 7, 2018                         /s/ Lawrence J. O’Neill _____
14                                                UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
